Name: Commission Regulation (EEC) No 1399/83 of 31 May 1983 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 6 . 83 Official Journal of the European Communities No L 143/9 COMMISSION REGULATION (EEC) No 1399/83 of 31 May 1983 establishing unit values (or the determination of the customs value of certain perishable goods elements communicated to the Commission in accor ­ dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3063/82 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 3 June 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 May 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p. 26 . (2) OJ No . L 323, 19 . 11 . 1982, p . 8 . No L 143/ 10 Official Journal of the European Communities 2. 6 . 83 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-13 1 07.01-15 07.01 All New potatoes 1046 187,32 52,28 156,84 16,55 30956 58,76 12,99 1.12 07.01-21 1 07.01-22 07.01 B I Cauliflowers 4443 796,33 223,32 667,69 70,67 132662 251,37 62,06 1.14 07.01-23 07.01 B II White cabbages and red cabbages 961 172,15 48,04 144,14 15,21 28449 54,00 11,94 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 1701 304,76 85,06 255,18 26,92 50364 95,61 21,14 1.20 07.01-31 1 07.01-33 J 07.01 D I Cabbage lettuce 3887 696,26 194,33 582,98 61,51 115061 218,43 48,30 1.22 ex 07.01-36 ex 07.01 D II Endives 1214 217,62 61,02 182,46 19,31 36254 68,69 16,95 1.28 07.01-41 1 07.01-43 f 07.01 F I Peas 4057 721,93 202,45 609,24 64,09 120429 227,93 v52,87 1.30 07.01-451 07.01-47 | 07.01 F II Beans (of the species Phaseolus) 5014 897,95 250,62 751,86 79,33 148392 281,70 62,29 1.32 ex 07.01-49 ex 07.01 F III Broad beans 1342 240,32 67,07 201,22 21,23 39715 75,39 16,67 1.40 ex 07.01-54 ex 07.01 G II Carrots 775 138,81 38,74 116,23 12,26 22940 43,54 9,63 1.50 ex 07.01-59 ex 07.01 G IV Radishes . 4618 821,87 231,35 693,68 73,21 137365 260,35 60,26 1.60 07.01-63 ex 07.01 H Onions (other than sets) 1079 193,26 53,94 161,82 17,07 31938 60,63 13,40 1.70 07.01-67 ex 07.01 H Garlic 7919 1418,21 395,83 1 187,48 125,30 234369 444,91 98,38 174 ex 07.01-68 ex 07.01 IJ Leeks 1423 255,03 71,52 213,83 22,63 42486 80,50 19,87 1.80 || 07.01 K Asparagus : Il\IIIl IIII 1.80.1 ex 07.01-71II  green 14112 2527,27 705,38 2116,10 223,29 417647 792,84 175,33 1.80.2 ex 07.01-71\  other 24321 4358,76 1 222,36 3654,68 386,86 726135 1 375,90 339,69 1.90 07.01-73 07.01 L Artichokes 2431 432,73 121,35 365,18 38,41 72186 136,62 31,69 1.100 07.01-751 07.01-77 J 07.0.1 M Tomatoes 2820 505,15 140,99 422,96 44,63 83479 158,47 35,04 1.110 07.01-81 1 07.01-82 | 07.01 P I Cucumbers 1660 297,44. 83,01 249,05 26,28 49154 93,31 20,63 1.112 07.01-85 07.01 Q II Chantarelles 31493 5644,01 1 582,79 4732,32 500,93 940247 1781,61 439,85 1.118 07.01-91 07.01 R Fennel 1335 237,70 66,91 200,63 21,17 39729 75,29 17,42 1.120 07.01-93 07.01 S Sweet peppers 2659 476,28 132,93 398,79 42,08 78709 149,41 33,04 1.130 07.01-94 ex 07.01 T Aubergines (Solanum melongena L-) 2566 459,66 128,29 384,87 40,61 75962 144,20 31,88 1.140 07.01-96 ex 07.01 T Vegetable marrows (including courgettes) (Cucurbita pepo L. var. medullosa Alef.) 1322 236,77 66,08 198,25 20,91 39127 74,27 16,42 1.150 ex 07.01-99 ex 07.01 T Celery stalks and leaves 3687 660,30 184,29 552,88 58,34 109120 207,14 45,80 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 3674 658,42 184,64 552,06 58,43 109688 207,84 51,31 2.10 08.01-31 ex 08.01 B Bananas, fresh 2591 464,05 129,52 388,55 41,00 76687 145,58 32,19 2.20 ex 08.01-50 ex 08.01 C Pineapples , fresh 3567 639,38 179,30 536,10 56,74 106517 201,83 49,82 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 5818 1 042,05 290,84 872,51 92,06 172205 326,90 72,29 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 11316 2026,66 565,66 1 696,94 179,06 334918 635,79 140,60 2.50 08.02 A I Sweet oranges, fresh : \ \ 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi-sanguines 1459 261,28 72,92 218,77 23,08 43178 81,96 18,12 2. 6. 83 Official Journal of the European Communities No L 143/ 11 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 2025 362,70 101,23 303,69 32,04 59939 113,78 25,16 2.50.3 08.02-05liI\ \\ li 08.02-09 08.02-15 08.02-19 -  others 1033 185,00 51,63 154,90 16,34 30573 58,04 12,83 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and . other similar citrus hybrids, fresh : 2.60.1 08.02-29  Monreales and satsumas 2769 495,89 138,40 415,21 43,81 81949 155,56 34,40 2.60.2 08.02-31  Mandarins and wilkings 2589 463,98 130,11 389,03 41,18 77295 146,46 36,15 2.60.3 08.02-32II  Clementines 962 171,17 48,18 144,47 15,24 28609 54,22 12,55 2.60.4 08.02-34 1 08.02-37 I  Tangerines and others 2412 432,12 120,60 361,82 38,18 71411 135,56 29,97 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 1951 349,47 97,54 292,61 30,87 57752 109,63 24,24 2.80 ex 08.02 D Grapefruit, fresh : l \l\ 2.80.1 ex 08.02-70  white 1614 289,16 80,70 242,12 25,54 47786 90,71 20,06 2.80.2 ex 08.02-70  pink 2822 505,39 141,06 423,17 44,65 83519 158,55 35,06 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 6478 1 160,20 323,82 971,44 102,50 191730 363,97 80,48 2.95 08.05-50 08.05 C Chestnuts 4338 777,47 218,03 651,88 69,00 129 521 245,42 60,59 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 3052 546,58 152,55 457,66 48,29 90327 171,47 37,91 2.110 08.06-33 \ \\\ \ \ 08.06-35 08.06-37 08.06-38 , 08.06 B II Pears 3270 585,73 163,48 490,43 51,75 96795 183,75 40,63 2.115 08.06-50 08.06 C Quinces 2490 446,25 125,14 374,16 39,60 74342 140,86 34,77 2.120 08.07-10 08.07 A Apricots 2822 505,42 141,07 423,20 44,65 83525 158,56 35,06 2.130 ex 08.07-32 ex 08.07 B Peaches 5789 1 036,77 289,37 868,10 91,60 171333 325,25 71,92 2.140 ex 08.07-32 ex 08.07 B Nectarines 10143 1803,11 507,74 1521,66 160,67 301888 572,15 135,02 2.150 08.07-51 1 08.07-55 I 08.07 C Cherries 4191 751,20 210,66 629,86 66,67 125145 237,13 58,54 2.160 08.07-71 1 08.07-75 I 08.07 D Plums 4990 887,92 249,95 749,43 79,09 148405 281,27 65,10 2.170 08.08-11 1 08.08-15 | 08.08 A Strawberries 5242 938,89 262,05 786,14 82,95 155158 294,54 65,13 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 8 857 1 587,37 445,16 1 330,96 140,88 264444 501,07 123,70 2.180 08.09-11 ex 08.09 4 Water melons 1515 271,47 . 75,77 227,30 23,98 44863 85,16 18,83 2.190 08.09-19 ex 08.09 Melons (other than water melons) 5078 909,50 253,85 761,53 80,35 150300 285,32 63,09 2.195 ex 08.09-90 ex 08.09 Pomegranates 7941 1 423,23 399,12 1 193,33 126,31 237099 449,26 110,91 2.200 ex 08.09-90 ex 08.09 Kiwis 13202 2364,34 659,91 1 979,68 208,90 390722 741,73 164,02 2.205 ex 08.09-90 ex 08.09 Medlars 3040 544,55 151,99 455,95 48,11 89991 170,83 37,77